Citation Nr: 0839649	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  02-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from an October 2001 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in New Orleans, Louisiana in 
which the RO denied the benefit sought on appeal.  The 
appellant, who had active service from December 1965 to July 
1967, appealed that decision to the BVA. Thereafter, the RO 
referred the case to the Board for appellate review.

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in July 2002.  In April 2003, 
the Board issued a decision affirming the RO's denial of the 
appellant's claim.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims (the 
"Court").  In a March 2004 order, the Court vacated the 
Board's April 2003 decision and remanded the decision to the 
Board for further action consistent with its order.  
Thereafter, in September 2004, the Board remanded the case 
with instructions that the RO readjudicate the appellant's 
claim based on evidence received since a Statement of the 
Case was issued in March 2002.  The RO complied with the 
Board's remand by issuing a Supplemental Statement of the 
Case in January 2005 and subsequently referred the case to 
the Board.  The Board then remanded the appeal once again in 
November 2005 after receiving additional evidence from the 
appellant absent a waiver of RO consideration.  The RO issued 
another Supplemental Statement of the Case in January 2006 
and certified the case once again to the Board for appellant 
review.

In March 2006, the appellant's former attorney submitted a 
motion for a new hearing before the Board of Veterans' 
Appeals, which was granted in July 2006. This hearing was 
scheduled for November 2006.  However, neither the appellant 
nor his former counsel appeared.  As such, the Board viewed 
the appellant's request for a BVA hearing as being withdrawn.  
After reviewing all evidence of record, the Board 
subsequently issued a decision denying the appellant's claim 
of entitlement to service connection for a right knee 
disorder in December 2006.  The appellant appealed that 
decision to the Court.  


In June 2008, the Court vacated and remanded the Board's 
December 2006 decision in light of a Joint Motion to Remand 
submitted by the parties. See June 2008 Joint Motion for 
Remand ("Joint Motion to Remand"); June 2008 Court order.  
As such, the appeal has been returned to the Board for 
compliance with the instructions set forth in the June 2008 
Joint Motion to Remand.  In light of these instructions, the 
Board finds that another remand of the appellant's claim in 
necessary.  As such, the Board REMANDS the current appeal to 
the RO via the Appeals Management Center ("AMC") in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.

In addition to the foregoing, the Board observes for the 
record that the appellant's attorney recently submitted 
additional evidence in support of the appellant's claim on 
appeal and claims for other disorders.  The Board REFERS this 
evidence to the RO for consideration. 


REMAND

A review of the record with respect to the appellant's claim 
of entitlement to service connection for a right knee 
disorder discloses a need for further development prior to 
final appellate review.  

In this regard, the Board observes that it denied the 
appellant's right knee disorder claim in a December 2006 
decision after reviewing all evidence of record, to include 
the appellant's service records. See December 2006 Board 
decision.  In pertinent part, these records revealed that the 
appellant entered service with a pre-existing right knee 
disorder; and that he sought medical treatment related to his 
right knee in January 1966, August 1966 and April 1967.  At 
the time of his separation from service, a physical 
examination of the appellant's lower extremities was found to 
be normal; and while the appellant reported that he had a 
trick/locked knee, he indicated to the examiner that this 
condition was associated with a pre-service football injury 
that essentially only bothered him during athletics. See July 
1967 report of medical examination; July 1967 report of 
medical history.  After considering this evidence in 
conjunction with the appellant's post-service medical records 
and a January 2003 medical opinion, the Board denied service 
connection on the basis that the appellant's pre-existing 
right knee disorder was not aggravated by any incident or 
injury experienced by the appellant during service. December 
2006 BVA decision.

In the June 2008 Joint Motion to Remand, VA's General Counsel 
and the appellant argued that the Board erred in issuing its 
December 2006 decision on the basis that VA failed to comply 
with its duty to assist the appellant in obtaining certain 
medical records pertinent to his claim. June 2008 Joint 
Motion to Remand.  Specifically, the parties argued that VA 
had been placed on notice by the appellant in an October 2001 
statement that he had been hospitalized during service at 
Camp Pieri in Giessen, Germany in 1966 and also received 
treatment at Lindsey Air Station in Wiesbaden, Germany during 
service in connection with his right knee. Id., p. 2.  The 
parties asserted that even though evidence in the claims file 
revealed that the RO requested an additional search for 
outstanding service medical records be conducted in light of 
the appellant's October 2001 statement, and that such a 
search was performed although no additional medical records 
could be located, the RO failed in its duty to assist the 
appellant since it did not attempt to obtain the appellant's 
hospitalization records directly from Camp Pieri and Lindsey 
Air Station. Id.  In light of this failure, the parties 
essentially asserted that the Board failed to provide an 
adequate statement of reasons and bases for its decision and 
requested that the December 2006 decision be vacated and 
remanded for further BVA review. Id, pgs. 2-3.   

In its June 2008 order, the Court granted the parties Joint 
Motion to Remand and ordered that the Board comply with the 
instructions set forth therein.  Therefore, in compliance 
with the Court's June 2008 order, the Board remands this case 
to the RO for the purpose of attempting to obtain records 
pertaining to the treatment of the appellant's right knee at 
Camp Pieri in Giessen, Germany and at Lindsey Air Station, 
Wiesbaden, Germany during his period of service.  Information 
available to the Board indicates that these bases may have 
closed; thus, the RO should contact the appropriate custodian 
of hospitalization/treatment records from those bases. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107, 
and in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should undertake efforts to 
obtain hospitalization and/or treatment 
records of the veteran for his right 
knee during service at Camp Pieri in 
Giessen, Germany and Lindsey Air Station 
in Wiesbaden, Germany.  The RO's efforts 
should include, but are not limited to, 
requesting assistance from the 
appropriate custodian of such records 
including the National Personnel Records 
Center ("NPRC"), and/or any other 
appropriate agency.  The RO should 
document its efforts to locate the 
records referenced above until such 
records are located or until it is 
determined that it is reasonably certain 
that such records do not exist and that 
further efforts to obtain these records 
would be futile.  The appellant should 
be notified of the RO's attempts to 
locate these medical records, as well as 
any further actions to be taken.  

3.  After reviewing all evidence of 
record, to include any additional 
service medical records located in 
accordance with the instructions set 
forth above and the recent evidence 
submitted by the appellant's attorney, 
the RO should refer the appellant's 
claims file to the examiner who provided 
the January 2003 medical opinion of 
record (or another qualified examiner if 
the January 2003 examiner is 
unavailable), in order to obtain an 
addendum opinion as to whether the new 
evidence associated with the claims file 
changes or modifies the examiner's 
opinion that the appellant's current 
right knee disorder pre-existed service 
and was not aggravated by the 
appellant's experiences in service.  The 
entire claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  A 
complete rationale for any updated 
opinion offered should be provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



